Carlos




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 29, 2014

                                       No. 04-14-00263-CV

                                         Griselda ORTIZ,
                                             Appellant

                                                 v.

                                       Carlos GUERRERO,
                                             Appellee

                   From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-EM5-01553
                          Honorable Karen H. Pozza, Judge Presiding

                                          ORDER
        Both the clerk’s record and the reporter’s record are due on May 30, 2014. On May 28,
2014, Ms. Tracy Plummer, the court reporter responsible for preparing, certifying, and filing the
reporter’s record, filed a Notification of Late Record, stating that appellant has failed to pay or
make arrangements to pay the reporter’s fee for preparing the record and that appellant is not
entitled to appeal without paying the fee. Ms. Plummer also indicates she is unsure of what is
requested.

        If appellant desires a reporter’s record, and has not already done so, appellant is hereby
ORDERED to (1) request in writing, no later than June 9, 2014, that a reporter’s record be
prepared and (2) designate in writing, no later than June 9, 2014, the exhibits and those portions
of the record to be included in the reporter’s record. Id. The appellant is hereby ORDERED to
file a copy of the request with both the trial court clerk, id. at 34.6(b)(2), and this court no later
than June 9, 2014.

        It is also ORDERED that appellant provide written proof to this court no later than June
9, 2014, that either (1) the reporter’s fee has been paid or arrangements have been made to pay
the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee. If
appellant fails to provide such written proof within the time provided, appellant’s brief will be
due within thirty (30) days from the date of this order, and the court will only consider those
issues or points raised in appellant’s brief that do not require a reporter’s record for a decision.
See TEX. R. APP. P. 37.3(c).
        On May 28, 2012, appellant provided written proof of payment for the clerk’s record.
Ms. Donna Kay McKinney is the official responsible for preparing, certifying and timely filing
the clerk’s record. Ms. McKinney is hereby ORDERED to file the clerk’s record in this appeal
no later than June 27, 2014.


                                                  _________________________________
                                                  Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of May, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court